*223Judgment, Supreme Court, New York County (Laura Drager, J., at hearing; Daniel E FitzGerald, J., at plea and sentence), rendered May 30, 2002, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The radioed description of the drug seller, which featured a detailed clothing description, was sufficiently specific, given the very close spatial and temporal factors, to provide probable cause for the arrest (see e.g. People v Rampersant, 272 AD2d 202 [2000], lv denied 95 NY2d 870 [2000]; People v Ward, 182 AD2d 573 [1992], lv denied 81 NY2d 849 [1993]; People v Moczo, 174 AD2d 365 [1991], lv denied 78 NY2d 1013 [1991]). Concur— Mazzarelli, J.E, Saxe, Ellerin, Williams and Sweeny, JJ.